Meyers, J.,
filed a concurring opinion.
Once again, the dissenters have completely missed the point. This defendant was seeking validation for beating his ex-wife under the false theory that he assaulted her in defense of a third person. He claimed to the trial court that he was defending his sons from his ex-wife’s fian-cé’s former stepson, who had been accused of sexually assaulting the boys months earlier. Apparently, to protect his sons from this prior sexual assault, Appellant decided to place his sons in his ex-wife’s car, pull his ex-wife out of the car and beat her, break her mother’s arm, and then flee the scene, leaving his sons behind. I’m not sure how this possibly could have protected his sons, and I don’t know what enticed the dissenters to take the bait and fall for Appellant’s argument, but I suspect that it may be an admiration of his vigilante style of justice. Regardless, there is no basis in law or fact for the trial judge to have allowed Appellant to present such a defense, and the trial court properly excluded the' testimony.
This was basically Appellant’s attempt to secure a jury nullification so that he could get away with retaliating against his ex-wife for the conduct of a third person that occurred over six months earlier.
*97The majority thoroughly lays out the facts and the law in this case and comes to the proper conclusion that the trial judge did not abuse her discretion. Therefore, I join the majority opinion. ,.